                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RYAN ELLIOT FEHDERAU,

                   Plaintiff,                             8:18CV591

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
CATHOLIC HEALTH INITIATIVES,

                   Defendant.

     This matter is before the court on two motions filed by Plaintiff Ryan Elliot
Fehderau, a non-prisoner.

       First, Plaintiff filed a Motion for Leave to Proceed in Forma Pauperis.
(Filing No. 2.) Upon review of Plaintiff’s Motion, the court finds that Plaintiff is
financially eligible to proceed in forma pauperis.

       Plaintiff has also filed a Motion for Exemption from Payment of the PACER
User Fee. (Filing No. 5.) Plaintiff submitted a CM/ECF NextGen e-filing request
and was granted access on December 28, 2018. Plaintiff now requests an
exemption from payment of the Electronic Public Access Fee (“PACER User
Fee”) prescribed in accordance with 28 U.S.C. § 1914. However, Plaintiff is
automatically exempted from the PACER User Fee as set forth in NEGenR
1.3(a)(1)(A)(i):

      (A)   Exemptions from PACER User Fees: The PACER user fee
            does not apply to:

            (i)    official recipients of electronic documents, i.e., parties
                   legally required to receive service or to whom service is
                   directed under the Federal Rules of Civil Procedure and
                   the Federal Rules of Criminal Procedure. Official
                   recipients receive the initial electronic copy of a
                   document free to download as they see fit, but if they
                   remotely access the document again, they are charged the
                   standard PACER user fee.

      Thus, Plaintiff is not required to pay the PACER User Fee for the initial
copy of any electronic document filed in this case to which Plaintiff is entitled to
receive service. Given this automatic exemption from the PACER User Fee, the
court does not find that a discretionary exemption is necessary to avoid
unreasonable burdens on Plaintiff. Plaintiff’s motion for exemption from the
PACER User Fee is, therefore, denied.

      IT IS THEREFORE ORDERED that:

       1.    Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (filing no.
2) is granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in his case will be for the court to conduct an initial
review of his claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

      2.     Plaintiff’s Motion for Exemption from Payment of the PACER User
Fee (filing no. 5) is denied to the extent Plaintiff seeks a discretionary exemption
above and beyond the automatic exemption he receives as a case participant.

      Dated this 31st day of December, 2018.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                         2
